DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 02/24/2021, with respect to the claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 8, 11-14, 18-24, 27-28 and 31 are allowed.
	As to claim 8, the prior art of record, taken alone or in combination, fails to disclose or render obvious, “the computing device outputs one or more of particle size data, particle density data, or particle type data based on a machine learning algorithm in the software using extracted spectral and spatial features comprising one or more of minimum intensity, average intensity, maximum intensity, standard deviation of intensity, area, maximum phase, minimum phase, average phase, standard deviation of phase, eccentricity of intensity, and eccentricity of phase”, in combination with the rest of the limitations of the claim.

As to claim 23, the prior art of record, taken alone or in combination, fails to disclose or render obvious, “capturing casted before and after holographic images or diffraction patterns of the captured aerosol particles with an image sensor disposed in the portable microscope device and disposed adjacent to the optically transparent substrate, wherein the before 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736.  The examiner can normally be reached on Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2886